Title: 27th.
From: Adams, John Quincy
To: 


       We recited this day in Euclid, to our own Tutor, Mr. Read, as we shall do all the week. We began, at the 4th. Book, and the way of reciting is, to read the Proposition, and then without the book demonstrate it: but it is by no means a popular, book, and many of the Students, will do nothing with it. At 9 we attended Mr. Williams. He gave each of us two or three problems, to draw the Diagrams: this is a more easy, and more pleasant Study than Euclid. After Prayers, the Senior Class, had a Class meeting, in order to check the freshmen, who they suppose have taken of Late too great Liberties. By the Laws, of the College, all freshmen, are obliged to walk in the yard, with their heads uncovered, unless, in stormy Weather, and to go on any errand, that any other Scholar chuses to send them, at a mile distance. But the present freshmen have been indulged very much, with respect to those Laws; and it is said, they have presumed farther than, they ought to have done. The Seniors it is said, have determined to enforce the old Laws, send the Freshmen, and order, their hats off, in the yard.
      